Title: From Thomas Jefferson to the Officers of Joseph Crockett’s Battalion, 9 August 1780
From: Jefferson, Thomas
To: Officers of Joseph Crockett’s Battalion



Sir
Richmond august 9th. 1780.

At the time the legislature past the act for raising four battalions for the defence of this commonwealth, and giving to the executive a power of appointing officers, it was foreseen that nothing like that number woud be raised. The executive has also seen the state by a hasty appointment of officers before their men were actually raised, run to the expence of paying regiments of officers which had no men. They have therefore on all late occasions, thought it their duty to avoid commissioning officers, till they shou’d have actual commands in being. Had they not pursued this plan in the instance now under consideration the state woud have had the officers of four regiments on pay, when there have never been men enough for half a regiment raised; the nomination of officers by the gentlemen, who were desired to nominate, was merely recommendatory and subject to be approved or rejected by the executive, and expressly said to be so in the letter to the county Lieutenant to preclude every claim of pay and other emoluments, which a final appointment might have given rise to. Where half the quota of men was never raised at all, the recommendation became a mere nullity and as if it had been never made; where the half quota was raised, that recommendation was brought into effect on the day the half quota was compleated, according to precise stipulation in the Letter. The executive used every precaution they cou’d to guard against what they thought would be improper, that is, the paying officers before they had men. Their Letter, under which the officers were recommended, was explicit in this point, and the gentlemen accepted of their appointments under this Letter. It is believed therefore they cannot now think it a hardship not to receive that which it had always been declared, was not to be received. These are the reasons which induced the council originally to determine against pay or other emoluments accruing before the half quota raised, and which still induce them to think the claim not founded in right. I cannot but flatter myself it will appear so to the gentlemen themselves, taking a view of the subject on a large scale and forming a general rule to be applied to all cases equally. I am with great respect, Gentlemen, Your most obedient servant,

Th: Jefferson

